Gilbert, J.
1. “ Ordinarily, in a suit instituted or defended by a husband for or against a deceased person, it is competent for the wife to testify in regard to transactions between the husband and the deceased. Mere personal interest, such as that entertained by a near relative, does not disqualify a witness.” Kitchens v. Poole, 146 Ga. 229 (5) (91 S. E. 81). It does not appear that the wife, who was introduced as a witness, had any pecuniary interest in the result of the suit; therefore she was not an incompetent witness.
2. The death of one of the parties to a litigation does not render the other party entirely incompetent to testify as a witness, “ but only incompetent to testify to transactions or communications with the deceased. Independent physical facts which do not involve any such communication or transaction are not within the rule.” Nugent v. Watkins, 129 Ga. 382 (1), 383 (58 S. E. 888). Chamblee v. Pirkle, 101 Ga. 790, 792 (29 S. E. 20). The evidence to which objection was offered in the present case, under the above-stated rule, was properly admitted.
3. The court did not err in overruling the demurrer to the petition.
4. The verdict is supported by evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

Harper Hamilton and Harris & Harris, for plaintiffs in error.
M. B. Eubanks, contra.